Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With reference to claim 4, the examiner is unable to determine the metes and bounds of the claim. Δt and Δto are not defined in claim 4.	With reference to claim 5, the examiner is unable to determine the metes and bounds of the claim. Δt, Δto and kin are not defined in claim 5.	With reference to claim 11, the examiner is unable to determine the metes and bounds of the claim. Δt is not defined in claim 11.	With reference to claim 13, the examiner is unable to determine the metes and bounds of the claim. Δt is not defined in claim 13.
Allowable Subject Matter
Claims 1-3, 6-10, 12, 14-18 are allowed.
s 4, 5, 11 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "inner k-space region is subdivided into a core region and at least one radially adjacent shell region with raw data points in the core region being acquired as Cartesian raw data, and raw data points in the shell region (S) being acquired along radial k-space trajectories using a gradient strength G that is smaller than the gradient strength Go" in combination with the remaining claim elements as set forth in claims 1-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Brau et al (US 2010/0244825 A1) teaches system and method of parallel imaging with calibration to a virtual coil.	Gaddipati et al. (US 2008/0068016 A1) teaches a system and method of accelerated MR PROPELLER imaging.
Beck (US 2018/0149721 A1) teaches MR imaging using a stack-of stars acquisition.


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852